UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 4 August, 2011 ALLIED IRISH BANKS, public limited company   Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- For Immediate Release 4th August 2011 Allied Irish Banks, p.l.c. announces its intention to delist from the NYSE Allied Irish Banks, p.l.c. ("AIB") [NYSE:AIB] announces that its Board of Directors has resolved to delist its American Depositary Shares (ADSs), each representing ten ordinary shares, par value €0.01 per share, from the New York Stock Exchange (NYSE), terminate the deposit agreement with The Bank of New York Mellon as depositary (the Depositary) governing the ADSs (the Deposit Agreement) and, in due course, terminate the registration of AIB's securities with the US Securities and Exchange Commission (the SEC) under the US Securities Exchange Act of 1934 (the Exchange Act), in each case after the completion of the required legal steps. The Board of Directors made the decision in light of the increase in the Irish Government's shareholding (through the National Pension Reserve Fund Commission) to 99.8% on 27 July 2011, and the savings in costs and administrative efforts that would result from the delisting and any subsequent deregistration under the Exchange Act. AIB plans to file the related Form 25 with the SEC on or about 15 August 2011. AIB expects the delisting to become effective at the close of business on or about 25 August 2011, from which time AIB's ADSs will no longer be traded on the NYSE. Concurrently with or following delisting, AIB intends to terminate the ADS facility by terminating the ADS deposit agreement between AIB and the Depositary. The Depositary will contact ADS holders in due course with further information, including with regard to any further action to be taken. In due course, AIB also intends to deregister its securities and terminate its obligations under the Exchange Act by filing a Form 15F. AIB's aim is to meet the applicable criteria for deregistration of its securities. AIB reserves the right, for any reason, to delay these filings or to withdraw them prior to their effectiveness. AIB has not arranged for listing and/or registration on another US national securities exchange or for quotation of its securities in a US quotation medium, but expects that, after delisting the ADSs, its ordinary shares will continue to trade on the Enterprise Securities Market of the Irish Stock Exchange. Information required to be made available pursuant to Rule 12g3-2(b) under the Exchange Act will be made available on AIB's website at www.aibgroup.com. - ENDS - For further information, please contact: Alan Kelly Ronan Sheridan Director of Corporate Affairs & Marketing Press Officer AIB Group AIB Group Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-6414651 email: alan.j.kelly@aib.ie email: ronan.j.sheridan@aib.ie Forward-Looking Statements This announcement may contain "forward-looking statements", which can be identified by the fact that they do not relate only to historical or current facts. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements and speak only as of the date of this announcement. AIB expressly disclaims any obligation or undertaking to publicly release any announcements or revisions to any forward-looking statement contained in this announcement with regard to any change in events, conditions or circumstances on which any such statement is based. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 4 August, 2011 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
